UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. March 31, 2015 (Unaudited) Common Stocks99.4% Shares Value ($) Banks3.8% Comerica 125,700 5,672,841 KeyCorp 183,550 2,599,068 People's United Financial 149,800 2,276,960 Capital Goods6.3% 3M 16,550 2,729,922 Caterpillar 36,800 2,945,104 Cummins 10,200 1,414,128 General Electric 73,750 1,829,737 Jacobs Engineering Group 20,650 a 932,554 Lockheed Martin 16,350 3,318,396 Parker Hannifin 9,000 1,069,020 Rockwell Automation 6,100 707,539 Snap-on 18,250 2,683,845 Commercial & Professional Services1.0% Pitney Bowes 121,000 Consumer Durables & Apparel.4% PVH 11,000 Consumer Services2.3% Marriott International, Cl. A 79,550 Diversified Financials4.8% American Express 46,250 3,613,050 Franklin Resources 62,800 3,222,896 Northern Trust 20,700 1,441,755 T. Rowe Price Group 63,150 5,113,887 Energy7.5% Baker Hughes 34,900 2,218,942 ConocoPhillips 65,950 4,106,047 Denbury Resources 179,150 b 1,306,003 Hess 13,450 912,852 Marathon Petroleum 48,350 4,950,556 National Oilwell Varco 34,150 1,707,159 ONEOK 12,600 607,824 Phillips 66 19,450 1,528,770 Spectra Energy 98,250 3,553,702 Food, Beverage & Tobacco4.6% Campbell Soup 31,300 1,457,015 Coca-Cola Enterprises 94,550 4,179,110 McCormick & Co. 15,100 1,164,361 Mondelez International, Cl. A 105,400 3,803,886 PepsiCo 23,600 2,256,632 Health Care Equipment & Services3.4% AmerisourceBergen 32,000 3,637,440 Cardinal Health 14,700 1,326,969 Cigna 15,000 1,941,600 Edwards Lifesciences 18,400 a 2,621,264 Household & Personal Products3.6% Clorox 37,250 4,112,028 Estee Lauder, Cl. A 37,600 3,126,816 Kimberly-Clark 25,100 2,688,461 Insurance3.9% ACE 14,500 1,616,605 Marsh & McLennan 55,800 3,129,822 Travelers 57,700 6,239,101 Materials6.2% Alcoa 206,550 2,668,626 Ball 77,250 5,456,940 Ecolab 11,950 1,366,841 International Flavors & Fragrances 44,500 5,224,300 Sigma-Aldrich 18,250 2,523,062 Media5.6% DIRECTV 43,200 a 3,676,320 Discovery Communications, Cl. A 59,000 a,b 1,814,840 Scripps Networks Interactive, Cl. A 49,900 3,421,144 Time Warner 29,500 2,490,980 Time Warner Cable 16,950 2,540,466 Walt Disney 16,200 1,699,218 Pharmaceuticals, Biotech & Life Sciences13.3% Actavis 1,418 a 422,012 Agilent Technologies 81,250 3,375,938 AstraZeneca, ADR 27,050 1,851,032 Biogen Idec 10,550 a 4,454,632 Bristol-Myers Squibb 22,200 1,431,900 Eli Lilly & Co. 21,100 1,532,915 Gilead Sciences 72,550 a 7,119,332 Merck & Co. 92,600 5,322,648 PerkinElmer 79,500 4,065,630 Thermo Fisher Scientific 9,400 1,262,796 Waters 33,650 a 4,183,368 Zoetis 41,500 1,921,035 Retailing1.9% Gap 101,400 4,393,662 Staples 47,100 767,024 Semiconductors & Semiconductor Equipment.9% Applied Materials 11,000 248,160 Intel 73,200 2,288,964 Software & Services9.8% Accenture, Cl. A 31,550 2,955,920 Citrix Systems 45,700 a 2,918,859 Computer Sciences 30,400 1,984,512 Google, Cl. A 1,160 a 643,452 Google, Cl. C 1,140 a 624,720 International Business Machines 19,725 3,165,862 Intuit 45,750 4,435,920 Microsoft 102,850 4,181,367 Symantec 50 1,168 Teradata 96,700 a 4,268,338 Xerox 169,600 2,179,360 Technology Hardware & Equipment8.5% Apple 97,300 12,107,039 Cisco Systems 82,975 2,283,887 Corning 172,800 3,919,104 EMC 51,625 1,319,535 Hewlett-Packard 127,100 3,960,436 Telecommunication Services1.7% CenturyLink 134,000 Transportation4.1% Expeditors International of Washington 31,100 1,498,398 Norfolk Southern 30,650 3,154,498 Southwest Airlines 152,700 6,764,610 Utilities5.8% Exelon 174,400 5,861,584 NextEra Energy 63,500 6,607,175 PG&E 22,100 1,172,847 Public Service Enterprise Group 56,700 2,376,864 Total Common Stocks (cost $215,579,397) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,593,426) 1,593,426 c Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,436,547) 2,436,547 c Total Investments (cost $219,609,370) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $2,278,890 and the value of the collateral held by the fund was $2,436,547. c Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $61,106,546 of which $65,184,431 related to appreciated investment securities and $4,077,885 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 13.3 Software & Services 9.8 Technology Hardware & Equipment 8.5 Energy 7.5 Capital Goods 6.3 Materials 6.2 Utilities 5.8 Media 5.6 Diversified Financials 4.8 Food, Beverage & Tobacco 4.6 Transportation 4.1 Insurance 3.9 Banks 3.8 Household & Personal Products 3.6 Health Care Equipment & Services 3.4 Consumer Services 2.3 Retailing 1.9 Telecommunication Services 1.7 Money Market Investments 1.5 Commercial & Professional Services 1.0 Semiconductors & Semiconductor Equipment .9 Consumer Durables & Apparel .4 † Based on net assets. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 274,834,911 - - Equity Securities - Foreign Common Stocks+ 1,851,032 - - Mutual Funds 280,715,916 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Socially Responsible Growth Fund, Inc. By: /s/ Bradley J.
